Exhibit 10.24

FIRST AMENDMENT TO

ATWOOD OCEANICS BENEFIT EQUALIZATION PLAN

THIS AMENDMENT, by Atwood Oceanics, Inc., a Texas corporation (the “Sponsor”),

W I T N E S S E T H:

WHEREAS, the Sponsor has previously executed the Plan known as “Atwood Oceanics
Benefit Equalization Plan” (the “Plan”);

WHEREAS the Sponsor has the right to amend the Plan; and

WHEREAS, the Sponsor has determined that the Plan should be amended in the
manner hereinafter set forth;

NOW, THEREFORE, the Plan is amended as follows:

1. Section 1.9 is amended to read in its entirety as follows:

1.9 Change in Control. “Change in Control” shall mean a change in the ownership
or effective control of the Employer or in the ownership of a substantial
portion of the assets of the Employer, in accordance with Section 409A of the
Code and any rules and regulations promulgated thereunder.

2. Section 3.4 is amended by deleting the last sentence thereof.

3. Sections 6.1 and 6.2 are amended to read in their entirety as follows:

6.1 Time of Distribution. In the event of the Member’s Separation other than on
account of death, each Member shall begin receiving his distribution six months
following the Member’s Separation other than on account of death. In the event
of a Change in Control, each Member shall receive a distribution as soon as
practical after such Change in Control. In the event of Separation on account of
death, each Beneficiary shall receive a distribution as soon as practical after
the Member’s death.

6.2 Distribution Method. Distributions shall be paid in cash. Distributions made
on account of Separation other than on account of death shall be made in equal
annual installments for a period of five years. Distributions made on account of
a Change in Control or Separation on account of death shall be made in the form
of a single sum.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Atwood Oceanics, Inc. has executed this Amendment this 14
day of December, 2005 to be effective January 1, 2005 or as otherwise required
to comply with applicable provisions of the Code, any statute amending the Code,
or any other applicable statute, regulation, or ruling.

 

ATWOOD OCEANICS, INC. By   /s/ John Irwin   President

 

2